DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,682,209 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations in claim 1 are encompassed in claims 1 and 11 of ‘209 patent, the examiner notes the portion in the first image and the portion in the second image are the same area.
All limitations in claim 2 are encompassed in claim 1 and 11 of ‘209 patent.
All limitations in claim 3 are encompassed in claim 1 and 11 of ‘209 patent.
All limitations in claim 4 are encompassed in claim 1, 11 and 12 of ‘209 patent.
All limitations in claim 5 are encompassed in claim 1, 9 and 11 of ‘209 patent.
All limitations in claim 6 are encompassed in claim 1, 9 and 11 of ‘209 patent. The examiner notes the dental model in ‘209 patent is a dental restoration.
All limitations in claim 7 are encompassed in claim 1, 9 and 11 of ‘209 patent.
All limitations in claim 8 are encompassed in claim 1, 3 and 11 of ‘209 patent.
All limitations in claim 9 are encompassed in claim 1, 3, 4 and 11 of ‘209 patent.
All limitations in claim 10 are encompassed in claim 1, 9 and 11 of ‘209 patent. As explained above, the dental model in ‘209 is used for tooth restoration.
All limitations in claim 11 are encompassed in claim 1, 9 and 11 of ‘209 patent.
All limitations in claim 12 are encompassed in claim 1, 9, 11 and 13 of ‘209 patent.
All limitations in claim 13 are encompassed in claim 1, 9, 11 and 13 of ‘209 patent.
All limitations in claim 14 are encompassed in claim 1, 9, 11, 13 and 18 of ‘209 patent.
All limitations in claim 15 are encompassed in claim 1, 9, 11, 12, 13 and 14 of ‘209 patent.
All limitations in claim 16 are encompassed in claim 1, 9, 11, 13 and 19 of ‘209 patent.
All limitations in claim 17 are encompassed in claim 1, 9, 11, 13 and 19 of ‘209 patent. As explained above, the dental model in ‘209 patent is a dental restoration.
All limitations in claim 18 are encompassed in claim 1, 9, 11, 13 and 19  of ‘209 patent.
All limitations in claim 19 are encompassed in claim 1, 3, 9, 11, 13 and 19  of ‘209 patent.
All limitations in claim 20 are encompassed in claim 1, 3, 4, 9, 11, 13 and 19 of ‘209 patent.
All limitations in claim 21 are encompassed in claim 1, 3, 9, 11, 13 and 19 of ‘209 patent. As explained above, the dental model in ‘209 is used for tooth restoration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667